Citation Nr: 0007816	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  97-04 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1996 RO decision 
which denied an increase in a 30 percent rating for PTSD.  A 
personal hearing at the RO was held in April 1997.  


FINDING OF FACT

The veteran's PTSD is productive of no more than definite 
social and industrial impairment, and some occupational and 
social impairment with no more than occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks due to symptoms.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
service-connected PTSD have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
March 1966 to March 1968, including combat service in 
Vietnam.  Service medical records from March 1968 note he had 
possible separation anxiety, with many vague symptoms, and 
Valium was prescribed for a few days.  Later in March 1968, 
he was sent to the eye clinic for evaluation of eye 
complaints; eye examination was normal, and it was commented 
that a psychiatric examination after discharge from service 
might be helpful.  The psychiatric system was normal on the 
service separation examination. 

On VA examination in April 1968, the diagnosis, in pertinent 
part, was psychoneurosis, anxiety reaction, mild.  

In a July 1968 decision, the RO granted service connection 
for anxiety reaction, and a noncompensable evaluation was 
assigned.  

At an October 1975 psychiatric evaluation, the diagnosis was 
psychoneurosis, history of anxiety reaction, now in good 
remission.  It was noted that there was no evidence of 
psychiatric impairment.  

In March 1994, the veteran filed a claim for service 
connection for PTSD.  

A VA social survey conducted in May 1994, and a June 1994 VA 
PTSD examination, collectively note that the veteran gave a 
history of difficulties, including anxiety, following his 
service in Vietnam.  He gave a long history of alcohol abuse, 
reported a recent history of alcoholic hepatitis, and noted 
hospitalization last year for alcohol rehabilitation and 
current outpatient care for alcohol abuse.  The veteran 
related that he was married for 20 years until his wife left 
him because of his drinking and her own personal problems.  
He reported he had worked for the railroad for the past 18 
years in various capacities, mainly installing equipment, and 
before that he did factory work.  He related that for the 
past two months he was on sick leave from his railroad job 
and not working due to chronic alcoholism and some physical 
problems, but he said he was scheduled to return to work at 
the end of the month.  The veteran indicated that he still 
drank once in a while.  He complained he became uptight 
easily and was moody.  The veteran said that he avoided 
outings with his friends and family.  He said that he was 
easily claustrophobic and was overwhelmed by noises.  He was 
able to enjoy fishing, gardening, hunting, and woodworking.  
The diagnostic assessment was alcohol dependency and PTSD.  

A February 1995 private emergency room record reflects that 
the veteran was seen with complaints of abdominal pain, back 
pain, vomiting, and fever.  The diagnosis was alcoholic 
gastritis/early cirrhosis.  

In a March 1995 decision, the RO characterized the veteran's 
service-connected psychiatric disorder as PTSD with anxiety 
disorder, and granted an increased rating to 30 percent.  

On VA examination in October 1996, it was noted that the 
veteran presented with an anxious affect during the 
interview.  He related that he was still working for the 
railroad company but was on furlough.  He said he lived with 
his girlfriend.  He denied any current heavy drinking.  He 
reported symptoms such as impaired sleep, constant 
flashbacks, nightmares, night sweats, erratic appetite, and 
impaired concentration when under stress.  The examiner noted 
the veteran was fully alert, oriented, and in good contact 
with reality.  Speech was logical, relevant, and coherent.  
Cognitive function was normal.  There was adequate reasoning, 
insight, and judgment.  The diagnosis was PTSD and alcohol 
dependency.  

A November 1996 VA outpatient record notes the veteran 
complained of symptoms of depressed mood and frequent 
tearfulness.  He reported that he suffered from anxiety 
reaction.  He said that he went to the hospital on two 
occasions with complaints of cold sweats, numbness, and 
blurred vision.  The only other episode of anxiety reaction 
was upon his return from Vietnam.  It was noted that the 
veteran had a long history of alcohol abuse and, before 
entering a detoxification program, he drank a 12 pack of beer 
and a 1/2 gallon of wine each day.  He said that he now drank a 
6 pack of beer about three times per week.  The veteran 
reported he was currently on furlough from his railroad job 
and was appealing this.  He said he was currently living with 
his girlfriend, and he described supportive family and 
friends.  The examiner noted that the veteran did not 
describe current symptoms of PTSD.  The diagnostic impression 
was infrequent anxiety episodes, and alcohol abuse, possibly 
self-medicating for dysthymia.  

VA outpatient treatment records from December 1996 show that 
the veteran reported he continued to drink beer.  He reported 
no past psychiatric treatment, other than alcohol 
rehabilitation.  He said that in the past he had thoughts of 
suicide and once came close to shooting himself while under 
the influence of alcohol.  He related that he felt irritable 
but denied physical violence.  He said that he slept well 
with the exception of occasional nightmares.  He stated that 
he had thoughts of Vietnam every day.   The veteran indicated 
that he continued to enjoy hunting, fishing, and going out 
with friends.  The examiner noted that the veteran presented 
with a very strong odor of alcohol.  The diagnoses were 
dysthymia, alcohol abuse, PTSD, and generalized anxiety 
disorder.  

VA outpatient treatment records dated from January 1997 to 
April 1997 reveal that alcohol rehabilitation and 
detoxification treatment were recommended.  On some visits it 
was noted the veteran had an odor of alcohol and his blood 
alcohol level was elevated.  He reported he had a pending 
discrimination complaint against the railroad.  The veteran 
indicated he did not want to take psychotropic medication.  
Diagnoses included alcohol abuse, dysthymia, and PTSD.  

During an April 1997 RO hearing, the veteran testified that 
he had nightmares about his experiences in Vietnam, several 
times per month.  He stated that intrusive thoughts 
interfered with his family and employment routine.  The 
veteran related that he was off work with the railroad for a 
period of time, but he returned to his job, although he was 
having difficulty passing a required test due to 
concentration problems and was put on furlough until he could 
pass the test.  He said that he was depressed and had 
thoughts of suicide.  The veteran testified that he lived 
with his girlfriend and visited with his grown children on 
occasion.  He stated that he received outpatient treatment 
for alcohol abuse and was not taking psychiatric medication.  

On VA examination in February 1998, the veteran reported said 
he was currently living with his girlfriend.  He reported he 
worked many years with the railroad but was not currently 
working because he could not meet examination standards.  The 
veteran claimed that he did not have a drinking problem but 
he still drank beer occasionally.  On examination, it was 
noted that the veteran was oriented.  His speech was somewhat 
rapid, but logical and relevant.  His reasoning, insight, and 
judgment seemed to be adequate for daily activities.  The 
veteran complained of poor concentration, sleep problems, 
constant flashbacks, nightmares, and night sweats.  He 
related that he had thoughts of suicide at times.  The 
diagnoses were PTSD and alcoholic dependency.  

II.  Analysis

The veteran's claim for an increase in a 30 percent rating 
for PTSD is well grounded, meaning plausible.  The file shows 
that the RO has properly developed the evidence, and there is 
no further VA duty to assist the veteran with his claim.  
38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

During the course of the veteran's claim and appeal for an 
increased rating, the regulations pertaining to evaluating 
psychiatric disabilities were revised.  The veteran's PTSD 
was initially evaluated under 38 C.F.R. § 4.132, Code 9411 
(1996) (effective prior to November 7, 1996).  The old 
criteria provide that a 50 percent rating is assigned when 
the ability to maintain effective or favorable relationships 
with people is considerably impaired, and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 30 percent rating is assigned when 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.

On November 7, 1996, the rating criteria for PTSD were 
revised and are now found in 38 C.F.R. § 4.130, Code 9411 
(1999).  The new rating criteria provide that a 50 percent 
rating is to be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

As the veteran's claim for a higher rating for PTSD was 
pending when the regulations changed, he is entitled to the 
version most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  

The medical records in recent years, incuding examination and 
treatment records from 1996 to 1998, reveal that the veteran 
has been repeatedly diagnosed with alcohol dependency, and 
some of his social and industrial impairment is a result of 
such substance abuse.  Non-service-connected alcohol abise 
cannot be considered in determining entitlement to increased 
compensation for service-connected PTSD.  38 U.S.C.A. §§ 105, 
1110; 38 C.F.R. §§ 3.301, 4.14; VAOPGCPREC 2-97, 2-98, 7-99; 
Barela v. West, 11 Vet. App. 280 (1998).  

Under the old criteria, there is no persuasive evidence that 
the veteran's PTSD produces more than a definite (30 percent) 
degree of industrial impairment.  The evidence shows that he 
has worked with the railroad for many years.  He has been 
intermittently furloughed from that job in recent years, for 
various reasons including reported difficulty in passing a 
test, but there is no credible evidence that PTSD has been 
responsible for time lost from work.  Although the veteran at 
times has asserted that his PTSD has resulted in social 
impairment, at other times he has reported having good 
relationships with family and friends.  No more than definite 
(30 percent) social impairment is shown.  Most of his 
outpatient treatment in recent years has focused on non-
service-connected conditions, particularly alcohol 
dependence, which may not be considered in support of an 
increased rating for PTSD.  Recent VA examination and 
treatment records note the veteran has reported various PTSD 
symptoms, yet objective findings on mental status examination 
have been generally normal.  The veteran has reported that he 
lives with his girlfriend, visits with his adult children, 
and enjoys leisure activities such as hunting and fishing.  
The evidence does not demonstrate that, due to his PTSD, his 
ability to establish and maintain effective or favorable 
relationships with people is considerably impaired and that 
PTSD symptoms are of such severity and persistence that there 
is considerable impairment in the ability to obtain or retain 
employment, as would warrant a 50 percent rating under the 
old criteria.  38 C.F.R. § 4.132, Code 9411 (1996).  

With respect to the new rating criteria, the Board notes that 
the veteran does have some industrial impairment due to PTSD 
symptoms; however he does not take medication for such 
symptoms.  The results of recent VA examinations show 
essentially subjective complaints of PTSD symptoms.  The 
evidence does not demonstrate that his psychiatric disorder 
results in the symptoms required for a 50 percent rating, 
such as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
memory, judgment; or abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  The 
objective medical findings demonstrate that the veteran's 
service-connected PTSD itself is productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to various symptoms.  His 
psychiatric impairment does not exceed that for a 30 percent 
evaluation under the new rating criteria.  38 C.F.R. § 4.130, 
Code 9411 (1999)

Under either the old or new rating criteria, the PTSD 
disability picture more nearly approximates the criteria for 
a 30 percent rating, than a 50 percent rating, and thus the 
lower 30 percent rating is to be assigned.  38 C.F.R. § 4.7.  
The preponderance of the evidence is against a rating greater 
than 30 percent for PTSD.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim for a higher rating must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App 49 (1990).  


ORDER

An increased rating for PTSD is denied.  




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

